IY
  .’              OFFICE   OF   THE    ATTORNEY    GENERAL     OF   TEXAS
‘:r’                                      AUSTIN
  ..:.
ci       GROVER SELLERS
         ATTORNEYGENERAL


         Honorable C. C. iiandle
         county ,ttorney, Ellle county
         tiaxahachie,Texas

         Dear sir:




                                                                   to operate a
                                                                   IIsohool district?
                                                             ty Board of
                                                                      SGh001
                                                             the
                                                              right to ohange
                                                         atioo of an elementary
                                                         y claesirle8to a
                                                         olaselrlaetlon?




                                            0 get an opinion rr0a           you on

                                  aa (1): Does the County Board of
                                  ve the right and authority to de-
                                   of eoholaatlopupils neoeesary to
                                 in a Common 3ohool District?
                    *~uaetlon Two (2): Does the county Bonrd 0r
             $ahool Trustees hcivothe right to than@ the olassl-
             fiaation of an elementtlryschool already classified,
             to a school OS no olaseitiaatlon?
                      “8~ will appreolats your oplnlon on           thuse    tw0
             questions   as the parties desire your opinion           and not
             the Opinion   Of this OffiOe.”
               In answer to your flret question, you are advised that
     we have been unable to find any law authorlzlngthe County Board
     of School Trustees to determine the number of scholastia pupils
     neoessary to operate a sohaol in a oommon school district. If
     any board has such authority it wouLd be the district trustees.
      Article 2749, Vernon's Annotated Clvll Statutes, provides that:

               *Bald trustees shall have the management and
          oontrol of the public sohools and pub110 sohool
          grounds; and they shall de~termlnehow many aohools
          shall be maintained in their school dlstrlot, and
          at what points they shall be located; provided, that
          not more than one 8ohool for white ohlldrsn and one
          eohool fcr oolored ohlldren shall be establishedfor
          saah sixteen 8quare miles of territory or major por-
          tion thereof, within suoh dlstrlot; and they shall
          determine when the schools shall be opened and c1osed.v

      This quertlon 1s answered in the   negative.

               Article 267Ba, mads, in part, as follows:

                 *The county board of sohool truateea,atthe
           regular meeting In May of eaoh year or aa soon there-
           after as praatiaable,shall olasaify the schools of
           the oouhty, lnaludingthose in independentschool
           districts, in aouordanoewith auah regulationsas
           the state superintendentmay presoribs into elemen-
           tary sohools and high schools for the purpose of
           promoting the effloienoy of the elemsntary   eahools
           and OS establishingand prom@lng high eohools at
           convenientand suitable places. h cladrying
           the sahools and in e8tabllshihghigh schools, said
..         trustees   shall give due regard to schools already
           located, to the distributionof population,an8 to
           i? ~$mceaent of the student.6in their studies.


               The above is the only authority we flnd~with reference
       to the authority of the County Board to classify sohools and
       It 1s rather vague since it is qualified by the phrase 43 ao-
       oordanoewith suoh ~regulationsas the State Superintendentmay
       prescribe."
           We have been advised by Mr. Robinson of the Department
   of Education that when the dietrlct tSusteeS of a COrrUDnSOho
   dlstriat deterudnethat thsy do not wiehto transfer the entire
   enrollmentto another dlstrlot and do hot wish to oonduct a
   school in thslr own distrlot, it la the pollay of the Department
   of Eduoatlon to advise such dlstrlat trustees to reqosst the
   County Board of Trustees to olasslfy their sohool as "no grade      .
   olasslflcation." Ne find no law authorizing suoh "no grade
 / olasslflcation"onless this policy of tbs Departvent oonstitutea
   a Wregulationaof the State Superintendent.
             It i8 OUT opinion that the Couoty Board of Sohool Trusteee
  ,' does hot have the authority to change the elasslflaatiOhOf an ele-
  y mentary aohhoolakeady alasslfledto a soho of vn0 classlflcatlonv
     unless Sllah aotlon 1s requested by the trustees of the 0O-n school
$    dietriot.
 2
                                                 yours very truly
                                            ATTORREYGRNERAI,OFTEXZS



                                                        C. F. Gibson
                                                           Aeelstant